Citation Nr: 0935671	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent, 
prior to November 19, 2007, and entitlement to a disability 
rating in excess of 30 percent, as of January 1, 2009, for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006, May 2006, and May 2008 
rating decisions of the VARO in St. Petersburg, Florida

In April 2006 and May 2006 the RO continued the previously 
assigned disability rating of 10 percent.  By means of a 
rating decision dated in May 2008, the RO determined that the 
Veteran's left knee disability warranted a total disability 
rating as due to a total left knee replacement, effective 
November 19, 2007.  As of January 1, 2009, a disability 
rating of 30 percent was assigned.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in August 
2007; a transcript is of record.

The Board remanded the matter for additional evidentiary 
development in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional procedural and evidentiary development is required 
prior to the adjudication of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has found that for an increased compensation claim, 
Section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, in order to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability in question and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating than would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability for noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, the severity and duration, and 
their impact upon employment and daily life.  As with proper 
notice for an initial disability rating and consistent with 
the statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer's statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The Veteran has not been afforded comprehensive 
enough notice complying with the Court's ruling in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Board notes that the Veteran underwent a left knee total 
arthroplasty in November 2007.  Subsequently, by means of a 
rating decision dated in May 2008, the RO determined that the 
Veteran's left knee disability warranted a total disability 
rating, effective November 19, 2007.  Thereafter, as of 
January 1, 2009, a disability rating of 30 percent was 
assigned.  During the 13 month period following the 
prosthetic replacement of the left knee joint, the Veteran 
was afforded a VA examination in May 2008.  The Board finds 
that an additional examination subsequent to the 13 month 
period following the prosthetic replacement of the left knee 
joint would be helpful in the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper notice in accordance with the 
provisions of the Veterans Claims 
Assistance Act of 2000 regarding his claim 
for a higher disability rating which 
complies with the heightened notice 
requirements set forth in Vazquez-Flores 
discussed above.

2.  The VA Medical Center in St. 
Petersburg, Florida, should be contacted 
and asked to provide the records 
pertaining to reported surgery of the 
Veteran for his knees on April 2008.  Any 
records regarding pertaining to treatment 
and evaluation of the Veteran's left knee 
at that location since 2008 should be 
obtained and associated with the claims 
file.

3.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in orthopedic disorders for the purpose of 
determining the current nature and extent 
of impairment attributable to his left 
knee disability. Any indicated studies 
should be accomplished. The examiner 
should express an opinion as to the impact 
of the left knee disability on the 
Veteran's ability to function in his daily 
life and in his ability to function on the 
job.

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination, to cooperate in the 
development of the claim, and that the 
consequences of any failure to report for 
a VA examination or provide more specific 
information with regard to his stressful 
experiences may result in the denial of 
his claim.  38 C.F.R. § 3.655.

5.  Following completion of the foregoing, 
VA should review the claims folder and 
ensure that all the foregoing development 
actions have been conducted and completed 
in full.  If any benefit sought on appeal 
remains denied, VA should furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes citation to and 
discussion of additional evidence and 
legal authority considered before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




